DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustable jaw (claim 82) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 5, line 26, “the opening (2)”, should be changed to, --the opening (3)--.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 67-76, 78 and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neff et al. (3,270,597 “Neff”).

    PNG
    media_image1.png
    474
    133
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    289
    350
    media_image2.png
    Greyscale
 Neff discloses all of the limitations of claim 67, i.e., a wrench assembly, comprising a head 28 having an opening disposed therein defined by end socket accommodating 29, Fig. 1; an elongate body shaft 28 having opposing elongate body first LF and second RT ends, said head integrated with said elongate body first end Fig. 9; an elongate sleeve 22 having an elongate sleeve open first LF end opposite an elongate sleeve second RT end, said elongate sleeve comprising a first axial cavity defined by socket 22 which communicates with said elongate sleeve open first end Fig. 2; wherein said elongate body shaft of 28 is receivable within said first axial cavity socket 22; a first pivotal member integrated 17 with said elongate sleeve second end Figs. 2, 9, said first pivotal member comprising a first pivotal member side surface defined by thickness, Fig. 3 disposed between opposing first pivotal member first and second faces sides; a first plurality of radial slots 20 inwardly extending into said first pivotal member in radially spaced-apart relation Fig. 2, each said slot inwardly extending from said first pivotal member side surface toward a first pivotal member central portion Fig. 2, each said slot extending from said first pivotal member first face to said first pivotal member second face Fig. 3; a handle 3 having a handle open first end 16 opposite a handle second end about 5, Figs. 2-4; wherein said first pivotal member pivotally couples to said handle open first end via 18, Figs. 1, 2; said handle comprising a second axial cavity 6 which communicates with said handle open first end Fig. 2; and a first lock 9 axially disposed within said second axial cavity Fig. 2 to slide therein by a first actuator 13, Fig. 4 partially extending into said first lock, said first actuator configured to facilitate sliding of said first lock within said second axial cavity, said first lock 9 configured to releasably fix the position of said elongate sleeve in relation to said handle by selectively engaging one of said first plurality of radial slots Figs. 1-4.
Regarding claim 68, PA (prior art, Neff) meets the limitations, i.e., wherein said first pivotal member 17 pivotally couples said elongate sleeve 28 to said handle 3 to pivot about a first pivot axis defined by 18 passing through a first pivotal member bore accommodating 18 disposed within said first pivotal member Figs. 1, 2.
Regarding claim 69, PA meets the limitations, i.e., the wrench assembly of claim 68, further comprising a handle bore accommodating 18, Fig. 2 disposed within said handle to communicate between handle first and second faces.
Regarding claim 70, PA meets the limitations, i.e., the wrench assembly of claim 69, further comprising a first pivot element axle 18 configured to pass through aligned said handle bore and said first pivotal member bore to pivotally couple said first pivotal member to said handle Figs. 1-3.
Regarding claim 71, PA meets the limitations, i.e., the wrench assembly of claim 70, said handle bore disposed in a pair of axial protrusions 14, 15 disposed in spaced-apart relation Fig. 3.
Regarding claim 72, PA meets the limitations, i.e., the wrench assembly of claim 67, further comprising a first biasing element 8 which biases said first lock 9 to engage with one of said first plurality of radial slots 20, Fig. 2.
Regarding claim 73, PA meets the limitations, i.e., the wrench assembly of claim 72, said first biasing element 8 comprising a resiliently compressible element disposed within said first axial cavity spring, Fig. 2.
Regarding claim 74, PA meets the limitations, i.e., the wrench assembly of claim 67, wherein said first actuator 13 passes through a longitudinal channel disposed within said handle to communicate between said first axial cavity and a handle external surface Figs. 2-4.
Regarding claim 75, PA meets the limitations, i.e., the wrench assembly of claim 67, said opening socket 22 is laterally enclosed Fig. 2.
Regarding claim 76, PA meets the limitations, i.e., the wrench assembly of claim 75, said head configured as an annular member 22, Fig. 2.
Regarding claim 78, PA meets the limitations, i.e., the wrench assembly of claim 76, said head configured as a socket wrench 22.
Regarding claim 81, PA meets the limitations, i.e., the wrench assembly of claim wrench assembly of claim 79, said head comprising at least one jaw defined by annular wall of the socket.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 76, in the alternative, 77, 79, 80 and 81, in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over Neff in view of Richardson (2009/0013834).

    PNG
    media_image5.png
    171
    343
    media_image5.png
    Greyscale
Neff meets all of the limitations of indicated claims, as applied above, however in the alternative, except for an annular/box-end or an open-end wrench.
 Richardson teaches multiple link tool assembly having replaceable tool heads configured that may be configured as a box-end, open-end or a socket wrench Figs. 3-9.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Neff with different types of heads as taught by Richardson to adapt the tool with different driving ends for different applications.

Claim 82 is rejected under 35 U.S.C. 103 as being unpatentable over Neff in view of Davies (1,379,536).

    PNG
    media_image6.png
    358
    197
    media_image6.png
    Greyscale
Neff meets all of the limitations of claim 82, as applied above, except for an adjustable jaw wrench.
 Davies teaches pivotally actuated wrench with an adjustable head Figs. 3-9, Fig. 1 partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Neff with the adjustable jaw head as taught by Davies so that the wrench can be quickly adjusted to accommodate  different size nuts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 67-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,135,707. Although the claims at issue are not identical, they are not patentably distinct from each other because for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claims recite a wrench assembly for which that all of the elements of the instant application claims are met. The difference between the instant application claims and the reference claims is that the reference claims recites an additional element, e.g., additional pivotal members. Thus the invention of the reference claims 1-12 is in effect a “species” of the generic invention recited in the instant application claims 67-82. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).


    PNG
    media_image7.png
    147
    443
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    255
    301
    media_image8.png
    Greyscale
Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Rand pivotal head with radial slot and removable head allowing for differential coupling and Chang additional elongated pivoting members between a pivoting head and the handle, Fig. 4 partially shown here are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
December 14, 2022						Primary Examiner, Art Unit 3723